IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1908
                               Filed February 16, 2022


IN THE INTEREST OF J.M. and E.K.,
Minor Children,

L.K., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Winneshiek County, Linnea M.N.

Nicol, District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Sandra Benzschawel of Meyer, Lorentzen & Nelson, Decorah, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Whitney L. Gessner of Gessner Law Office, Postville, attorney and guardian

ad litem for minor children.



       Considered by May, P.J., and Schumacher and Badding, JJ.
                                        2


MAY, Presiding Judge.

      A mother appeals the termination of her parental rights to her young

children, E.K., born in 2017, and J.M., born in 2020. She challenges the statutory

grounds supporting termination.1 We affirm.

      We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

      We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We consider:

(1) whether grounds for termination have been established, (2) whether

termination is in the children’s best interests, and (3) whether we should exercise

any of the permissive exceptions to termination. Id. at 472–73. “However, if a

parent does not challenge a step in our analysis, we need not address it.” In re

J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).




1 The mother also argues the Iowa Department of Human Services (DHS) did not
make reasonable efforts toward reunification. We do not address this issue
because she did not raise her concerns to the juvenile court before the termination
hearing. In re E.H., No. 21-0467, 2021 WL 2709486, at *2 (Iowa Ct. App. June 30,
2021) (requiring reasonable-efforts challenges be raised before the court prior to
termination hearings).
        She also argues that, because DHS purportedly did not make reasonable
efforts toward reunification, we should permit her another six months to achieve
reunification. Because we consider her reasonable-efforts challenge waived, we
need not address her proposed remedy.
                                          3


       Here, the mother claims the State failed to satisfy the statutory grounds

authorizing termination. The juvenile court terminated the mother’s parental rights

to both children pursuant to Iowa Code section 232.116(1)(h) (2021). It authorizes

termination of parental rights when:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

Iowa Code § 232.116(1)(h). The mother only challenges the fourth element. It is

satisfied when the State establishes the children cannot be safely returned to the

parent at the time of the termination hearing. In re T.W., No. 20-0145, 2020 WL

1881115, at *2–3 (Iowa Ct. App. Apr. 15, 2020).

       We agree with the juvenile court that E.K. and J.M. could not have been

safely returned to their mother. Although the mother has made some progress,

she has not reached the level of stability necessary to safely care for her two young

children.

       For one thing, the mother’s relationship with J.M.’s father has been

unsteady at best and dangerous at worst. In the past, E.K. felt it necessary to

intervene when the mother and J.M.’s father argued—placing E.K. in a vulnerable

situation.   This seems to be part of a larger pattern in which the mother’s

relationship with J.M.’s father takes priority over the needs of her children.
                                        4


       Additionally, the mother’s housing has been unstable. At the time of the

termination hearing, the mother had not secured permanent housing for herself.

She had not yet obtained a crib for J.M. either. During visits, the mother has

sometimes been unable to provide basic necessities for the children. And the

mother has not progressed beyond supervised visitation.

       All of these issues seem tied to the mother’s serious mental-health needs.

She has a history of diagnoses for bipolar disorder, schizoaffective disorder, and

multiple personality disorder. She has reported seeing “spirits” and has sometimes

presented herself as an alternate personality. The mother now receives weekly

treatment for anxiety, depression, and post-traumatic stress disorder. Much of her

treatment has focused on “crisis management,” or learning to cope with the day-

to-day struggles the mother experiences any given week. Care providers have

recommended the mother participate in additional treatment, but she has been

unable to begin because of the high level of instability in her life. Although the

mother attempted in-patient substance-abuse treatment, she decided the program

“wasn’t for her.”

       Considering all this, we believe the State showed by clear and convincing

evidence that J.M. and E.K. could not have been returned to their mother. Grounds

for termination were satisfied. And the mother does not challenge the juvenile

court’s best-interests determination. Nor does she argue that an exception to

termination should be applied. So we do not consider those steps in our analysis.

We affirm the juvenile court.

       AFFIRMED.